Exhibit 10.31
EXECUTION COPY
THE HILLMAN GROUP, INC.
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
     THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
as of December 21, 2008, by and between The Hillman Group, Inc., a Delaware
corporation (the “Company”), and Richard P. Hillman (“Executive”).
     WHEREAS, the Company and Executive entered into that certain Employment
Agreement (the “Preceding Employment Agreement”) dated March 31, 2004, which was
executed concurrently with the merger of HCI Acquisition Corp., a Delaware
corporation, with and into The Hillman Companies, Inc., a Delaware corporation
and the indirect parent of the Company (“Hillman”).
     WHEREAS, the Company and Executive desire to amend and restate the
Preceding Employment Agreement in its entirety as set forth herein.
     In consideration of the mutual covenants contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
     1. Employment. The Company shall employ Executive, and Executive hereby
accepts employment with the Company, upon the terms and conditions set forth in
this Agreement for the period beginning on the date hereof and ending as
provided in Section 4(a) hereof (the "Employment Period”).
     2. Position and Duties.
          (a) During the Employment Period, Executive shall serve as the
President of the Company and shall have the normal duties, responsibilities,
functions and authority of the President, subject to the power and authority of
the Board or the Chief Executive Officer to expand or limit such duties,
responsibilities, functions and authority and to overrule actions of officers of
the Company. During the Employment Period, Executive shall render such
administrative, financial and other executive and managerial services to Hillman
and its Subsidiaries which are consistent with Executive’s position as the Board
or the Chief Executive Officer may from time to time direct.
          (b) During the Employment Period, Executive shall report to the Board
and the Chief Executive Officer and shall devote his best efforts and his full
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of Hillman and its Subsidiaries. Executive shall perform his duties,
responsibilities and functions to Hillman and its Subsidiaries hereunder to the
best of his abilities in a diligent, trustworthy, professional and efficient
manner and shall comply with

 



--------------------------------------------------------------------------------



 



the Company’s and its Subsidiaries’ policies and procedures in all material
respects. During the Employment Period, Executive shall not serve as an officer
or director of, or otherwise perform services for compensation for, any other
entity without the prior written consent of the Board; provided that Executive
may serve as an officer or director of, or otherwise participate in, purely
educational, welfare, social, religious or civic organizations so long as such
activities do not interfere with Executive’s employment.
          (c) For purposes of this Agreement, “Subsidiaries” shall mean, with
respect to any Person, any corporation, limited liability company, partnership,
association, or business entity of which (i) if a corporation, a majority of the
total voting power of shares of stock entitled (without regard to the occurrence
of any contingency) to vote in the election of directors, managers, or trustees
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof, or (ii) if a limited liability company, partnership, association, or
other business entity (other than a corporation), a majority of partnership or
other similar ownership interest thereof is at the time owned or controlled,
directly or indirectly, by any Person or one or more Subsidiaries of the Person
or a combination thereof. For purposes hereof, a Person or Persons shall be
deemed to have a majority ownership interest in a limited liability company,
partnership, association, or other business entity (other than a corporation) if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control any managing director or member or general partner of such
limited liability company, partnership, association, or other business entity.
For purposes hereof, “Person” shall mean an individual, a partnership, a
corporation, a limited liability company, an association, a joint stock company,
a trust, a joint venture, an unincorporated organization, or a governmental
entity or any department, agency, or political subdivision thereof.
     3. Compensation and Benefits.
          (a) During the Employment Period, Executive’s base salary shall be
$290,000 per annum or such higher rate as the Board may determine from time to
time (such amount, as may be increased from time to time, and not decreased
after any such increase, based on no less frequent than an annual review by the
Board, the “Base Salary”), which Base Salary shall be payable by the Company in
regular installments in accordance with the Company’s general payroll practices
in effect from time to time. During the period beginning on the date of this
Agreement and ending December 31, 2008, the Base Salary shall be pro rated on an
annualized basis. In addition, during the Employment Period, Executive shall be
entitled to participate in employee benefit programs and receive perquisites
reasonably comparable to those in effect as of the date hereof and as determined
by the Board, including, without limitation, participation in group health
insurance and disability insurance, life insurance, MERP benefits (up to $2,500
of out-of-pocket medical expenses per annum), participation in the Company’s
401K plan, vacation and paid holidays and participation in the Company’s
deferred compensation plan (provided that any participation in such deferred
compensation plan is funded solely by the Executive other than match by the
Company of $.25 per $1.00 up to $2,500). During the Employment Period, the
Company shall reimburse Executive for reasonable expenses incurred by Executive
in connection with leasing an automobile (including lease payments, licenses and
insurance) not to exceed $700 per month (or, if Executive seeks to purchase an
automobile, reimbursement of

2



--------------------------------------------------------------------------------



 



reasonable expenses incurred in connection with such purchase, including car
loan payments, licenses and insurance), subject to the Company’s requirements
with respect to reporting and documentation of such expenses. Executive shall
bear the cost of gas, cost of repairs on the automobile, and costs of any
tickets, traffic offenses or fines of any kind.
          (b) During the Employment Period, the Company shall reimburse
Executive for all ordinary and reasonable business expenses incurred by him in
the course of performing his duties and responsibilities under this Agreement
which are consistent with the Company’s policies in effect from time to time
with respect to travel, entertainment and other business expenses, subject to
the Company’s requirements with respect to reporting and documentation of such
expenses.
          (c) In addition to the Base Salary, the Company shall pay to Executive
cash bonus compensation pursuant to the terms of a performance-based bonus plan.
The bonus plan will provide for performance-based targets to be agreed to
annually by the Chief Executive Officer of the Company and the Board. If 100% of
such bonus targets are met in a year, Executive shall be entitled to a bonus
equal to 40% of his Base Salary for that year. If the Company and its
Subsidiaries perform at a level in excess of 100% of the bonus targets, the
Executive shall be entitled to a proportionately higher amount of bonus
compensation up to a maximum of 80% of his Base Salary for that year, i.e., with
each 1% increase above 100% of the bonus target, Executive shall be entitled to
an additional 0.40% of his Base Salary for that year. Executive shall be
entitled to bonus compensation in a proportionately reduced amount if the
Company and its Subsidiaries perform at a level that is less than 100% of the
bonus targets but in excess of 85% of the bonus targets, i.e., with each 1%
decrease below 100% of the bonus target, Executive’s bonus shall be reduced from
the bonus he would have received had the Company and its Subsidiaries met 100%
of the bonus target by 0.40% of his Base Salary for that year. Executive shall
not be entitled to a bonus if 85% or less of the bonus targets are met. Bonuses
shall be paid in the calendar year immediately following the calendar year that
contains the end of the relevant performance period and in accordance with the
Company’s general payroll practices (in effect from time to time).
     4. Term.
          (a) The Employment Period shall be three years beginning effective as
of March 31, 2008 (the “Initial Term”) and shall automatically be renewed on the
same terms and conditions set forth herein as modified from time to time by the
parties hereto for additional one-year periods unless the Company or Executive
gives the other party written notice of the election not to renew the Employment
Period (a “Notice of Non-Renewal”) at least 180 days prior to any such renewal
date (the end of the Initial Term or the end of an effective one-year extension
period being referred to herein as the “Expiration Date”); provided that (i) the
Employment Period shall terminate prior to its Expiration Date immediately upon
Executive’s resignation (with or without Good Reason, as defined below), death
or Disability, and (ii) the Employment Period may be terminated by the Company
at any time prior to its Expiration Date for Cause (as defined below) or without
Cause. Except as otherwise provided herein, any termination of the Employment
Period by the Company shall be effective as specified in a written notice from
the Company to Executive. Notwithstanding anything to the contrary herein, the
termination of the

3



--------------------------------------------------------------------------------



 



employment of the Executive as a result of the Company providing the Executive a
Notice of Non-Renewal shall be treated as a termination of the Executive without
Cause.
          (b) In the event of Executive’s death or Disability, or upon the
Expiration Date, Executive shall be entitled to payment of all accrued and
unpaid salary (including accrued vacation), expense reimbursement pursuant to
Section 3(b) of this Agreement, and a pro rata share (based on the number of
days that have elapsed from the beginning of the bonus period until the date of
termination of the Employment Period) of that year’s bonus as determined
pursuant to Section 3(c) above. In addition, in the event of Executive’s
Disability, the Company shall use commercially reasonable efforts to allow
Executive to participate in the Company’s group health coverage, to the extent
permitted by its insurers and under the same terms and conditions that generally
apply to Company employees; provided that Executive pays all of the premiums and
similar costs and expenses for such coverage. Executive shall not be entitled to
receive his Base Salary, or any other perquisites or employee benefits or
bonuses for periods after the termination of the Employment Period, except as
otherwise specifically provided for in the Company’s employee benefit plans or
as otherwise expressly required by applicable law.
          (c) If the Employment Period is terminated by the Company for Cause,
or if Executive resigns without Good Reason, Executive shall only be entitled to
receive his Base Salary through the date of such termination, resignation or
expiration, accrued vacation and expense reimbursement pursuant to Section 3(b)
of this Agreement. In addition, the Company shall use commercially reasonable
efforts to allow Executive to participate in the Company’s group health
coverage, to the extent permitted by its insurers and under the same terms and
conditions that generally apply to Company employees; provided that Executive
pays all of the premiums and similar costs and expenses for such coverage.
Executive shall not be entitled to any other salary, bonuses, employee benefits,
perquisites or other compensation from the Company or its Subsidiaries
thereafter, except as otherwise specifically provided for under the Company’s
employee benefit plans or as otherwise expressly required by applicable law.
          (d) If the Employment Period is terminated by the Company without
Cause or if Executive resigns with Good Reason, then Executive shall be entitled
to receive severance compensation in an amount as determined below:
               (i) If the Employment Period is terminated by the Company without
Cause or if Executive resigns with Good Reason, then Executive shall be entitled
to receive (A) an amount equal to his then applicable Base Salary, (B) the
Termination Bonus Amount (as defined in Section 4(d)(ii)), if such termination
is during the Initial Term, or 50% of the Termination Bonus Amount, if such
termination is after the Initial Term, and (C) health continuation coverage
during the period beginning on the date of the termination of the Employment
Period and ending twelve months thereafter, at the Company’s expense. For
purposes of determining Executive’s rights to COBRA continuation coverage, the
date of termination of the Employment Period shall be the date of the COBRA
qualifying event. In addition, Executive shall be permitted to participate,
during the period beginning on the date of the termination of the Employment
Period and ending six months thereafter, in the Company’s group life and
disability coverages, to the extent permitted by its insurers and under the same
terms and conditions that generally apply to Company employees, at the Company’s
expense.

4



--------------------------------------------------------------------------------



 



               (ii) The severance payments outlined in (i) and (ii) of this
Section 4(d) are in addition to all accrued and unpaid Base Salary through the
date of termination of the Employment Period, plus accrued vacation, plus a
prorated portion (based on the number of days which have elapsed from the
beginning of the bonus period until the date of termination of the Employment
Period) of the bonus for the year in which the termination occurs (as determined
pursuant to Section 3(c) above), plus expense reimbursement pursuant to
Section 3(b) of this Agreement. In addition, the Company shall use commercially
reasonable efforts to allow Executive to participate in the Company’s group
health coverage, to the extent permitted by its insurers and under the same
terms and conditions that generally apply to Company employees; provided that,
if not a part of the severance payments outlined in Section 4(d)(i)(C) above,
Executive pays all of the premiums and similar costs and expenses for such
coverage. Severance payments will be paid and benefit coverage will be provided
only if Executive delivers to the Company an executed Release Agreement in the
form of Exhibit A attached hereto and only so long as Executive has not breached
the provisions of Sections 6 and 7 hereof. Severance payments under Section
4(d)(i)(A) above shall be paid by continuation of regular payroll compensation
payments beginning on the date of termination of the Employment Period but in no
event less frequently than monthly and continuing, in the case of Section
4(d)(i)(A), for one year, commencing as provided in Section 5. Severance
payments under Section 4(d)(i)(B) above shall be paid annually in each calendar
year that includes the date bonuses are paid in the year following the date of
termination of the Employment Period. For purposes of Section 4(d) hereof,
“Termination Bonus Amount” shall mean an amount equal to the greater of: (A) the
annual average of Executive’s annual bonuses for the preceding three years and
(B) the amount of Executive’s last annual bonus received prior to the
termination of the Employment Period.
          (e) If a Change of Control occurs, and within 90 days after such
Change of Control, the Employment Period is terminated by the Company without
Cause or Executive resigns with Good Reason, Executive shall be entitled to a
lump sum payment payable 30 days after such termination or resignation in an
amount equal to the amount payable pursuant to Sections 4(d)(i)(A) and (B). In
addition, Executive shall be entitled to receive his Base Salary through the
date of such termination or resignation, accrued vacation, a prorated portion
(based on the number of days which have elapsed from the beginning of the bonus
period until the date of termination of the Employment Period) of the bonus for
the year in which the termination occurs and expense reimbursement pursuant to
Section 3(b) of this Agreement. In addition, the Company shall use commercially
reasonable efforts to allow Executive to participate in the Company’s group
health coverage, to the extent permitted by its insurers and under the same
terms and conditions that generally apply to Company employees; provided that
Executive pays all of the premiums and similar costs and expenses for such
coverage. Payments will not be paid under this Section 4(e) unless Executive
delivers to the Company an executed Release Agreement in the form of Exhibit A
attached hereto. A “Change of Control” means any transaction or series of
transactions pursuant to which any Person(s) or a group of related Persons
(other than the investors purchasing shares in Hillman and/or its Subsidiaries
as of the date hereof and their affiliates) in the aggregate acquire(s)
(i) capital stock of Hillman possessing the voting power (other than voting
rights accruing only in the event of a default, breach or event of
noncompliance) to elect a majority of the board of Hillman (whether by merger,
consolidation, reorganization, combination, sale or transfer of Hillman’s
capital stock, shareholder or voting agreement, proxy, power of attorney or
otherwise) or (ii) all or

5



--------------------------------------------------------------------------------



 



substantially all of Hillman’s assets determined on a consolidated basis;
provided, that a Change of Control shall not include a Public Offering;
provided, further, that such Change of Control also constitutes a change in
control event for purposes of Code Section 409A (as defined below) (a “409A
Change of Control”). A “Public Offering” means an underwritten initial public
offering and sale, registered under the Securities Act, of shares of Hillman’s
common stock. In the event the Change of Control is not a 409A Change in
Control, the payments described in this Section 4(e) shall still be paid, but
the schedule of such payments shall be the schedules described in Section 4(d).
          (f) The amounts payable pursuant to Sections 4(d) and 4(e) are
mutually exclusive, and under no circumstances shall Executive be entitled to
receive payments under both Sections.
          (g) Executive agrees and acknowledges that Executive shall be
responsible for the payment of any and all taxes arising from continued coverage
under the Company’s benefit plans.
          (h) Upon the expiration of the Employment Period, to the extent
permitted under the terms of any applicable life insurance policy, Executive
shall be permitted to purchase from the Company life insurance policies issued
in his name; provided that Executive pays the purchase price of any such life
insurance policies, including any fees and expenses associated with such a
transfer.
          (i) For purposes of this Agreement, “Cause” is defined as (i) willful
failure to substantially perform duties hereunder, other than due to Disability;
(ii) willful act which constitutes gross misconduct or fraud and which is
injurious to Hillman or its Subsidiaries; (iii) conviction of, or plea of guilty
or no contest, to a felony or (iv) material breach of confidentiality,
noncompete or non-solicitation agreements (including Sections 6 and 7 hereof)
with the Company which is not cured within ten (10) days after written notice
from the Company.
          (j) For purposes of this Agreement, “Good Reason” means termination of
this Agreement by Executive due to (i) any material diminution in Executive’s
position, authority or duties with the Company, (ii) the Company reassigning
Executive to work at a location that is more than seventy-five (75) miles from
his current work location, (iii) any amendment to the Company’s bylaws which
results in a material and adverse change to the officer and director
indemnification provisions contained therein or (iv) a material breach of
Sections 3 or 4 of this Agreement by the Company which is not cured within
10 days following written notice from Executive. For purposes of this Agreement,
the “HCI Stockholders Agreement” means the HCI Stockholders Agreement dated as
of the date hereof by and among HCI Acquisition Corp., Code Hennessy & Simmons
IV LP, Ontario Teachers’ Pension Plan Board, HarbourVest Partners, LLC and each
of the other purchasers listed on Schedule A attached thereto.
          (k) For purposes of this Agreement, “Disability” shall mean
Executive’s inability to perform the essential duties, responsibilities and
functions of his position with the Company and its Subsidiaries for more than
26 weeks in any 12-month period as a result of any

6



--------------------------------------------------------------------------------



 



mental or physical disability or incapacity as defined in the Americans with
Disabilities Act or as otherwise determined by the Board in its reasonable good
faith judgment.
     5. Section 409A Compliance.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. In no event whatsoever shall the
Company be liable for any additional tax, interest or penalty that may be
imposed on Executive by Code Section 409A or damages to Executive for failing to
comply with Code Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of Code
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.”
          (c) To the extent that severance payments or benefits pursuant to this
Agreement are conditioned upon the execution and delivery by Executive of a
release of claims, Executive shall forfeit all rights to such payments and
benefits unless such release is signed and delivered (and no longer subject to
revocation, if applicable) within sixty (60) days following the date of
Executive’s termination of employment. If the foregoing release is executed and
delivered and no longer subject to revocation as provided in the preceding
sentence, then the following shall apply:
               (i) To the extent any such cash payment or continuing benefit to
be provided is not “deferred compensation” for purposes of Code Section 409A,
then such payment or benefit shall commence upon the first scheduled payment
date immediately after the date the release is executed and no longer subject to
revocation (the “Release Effective Date”). The first such cash payment shall
include payment of all amounts that otherwise would have been due prior to the
Release Effective Date under the terms of this Agreement applied as though such
payments commenced immediately upon Executive’s termination of employment, and
any payments made thereafter shall continue as provided herein. The delayed
benefits shall in any event expire at the time such benefits would have expired
had such benefits commenced immediately following Executive’s termination of
employment.
               (ii) To the extent any such cash payment or continuing benefit to
be provided is “deferred compensation” for purposes of Code Section 409A, then
such payments or benefits shall be made or commence upon the sixtieth (60) day
following Executive’s termination of employment. The first such cash payment
shall include payment of all amounts that otherwise would have been due prior
thereto under the terms of this Agreement had such payments commenced
immediately upon Executive’s termination of employment, and any payments made
thereafter shall continue as provided herein. The delayed benefits shall in any
event expire at the

7



--------------------------------------------------------------------------------



 



time such benefits would have expired had such benefits commenced immediately
following Executive’s termination of employment.
     The Company may provide, in its sole discretion, that Executive may
continue to participate in any benefits delayed pursuant to this section during
the period of such delay, provided that Executive shall bear the full cost of
such benefits during such delay period. Upon the date such benefits would
otherwise commence pursuant to this Section, the Company may reimburse Executive
the Company’s share of the cost of such benefits, to the extent that such costs
would otherwise have been paid by the Company or to the extent that such
benefits would otherwise have been provided by the Company at no cost to
Executive, in each case had such benefits commenced immediately upon Executive’s
termination of employment. Any remaining benefits shall be reimbursed or
provided by the Company in accordance with the schedule and procedures specified
herein.
          (d) To the extent that this Agreement provides for the reimbursement
of expenses or the provision of in-kind benefits that constitute “non-qualified
deferred compensation” under Code Section 409A, the following shall apply:
(i) All such reimbursements under shall be made on or prior to the last day of
the taxable year following the taxable year in which such expenses were incurred
by the Employee; (ii) Any right to reimbursement or in kind benefits shall not
be subject to liquidation or exchange for another benefit; and (iii) No such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.
          (e) For purposes of Code Section 409A, Executive’s right to receive
any installment payment pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.
          (f) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within thirty
(30) days following the date of termination”), the actual date of payment within
the specified period shall be within the sole discretion of the Company.
          (g) Notwithstanding any other provision of this Agreement to the
contrary, in no event shall any payment under this Agreement that constitutes
“deferred compensation” for purposes of Code Section 409A be subject to offset
by any other amount unless otherwise permitted by Code Section 409A.
     6. Confidential Information.
          (a) Obligation to Maintain Confidentiality. Executive acknowledges
that the information, observations and data (including trade secrets) obtained
by him during the course of his employment with the Company and its Subsidiaries
concerning the business or affairs of Hillman or any its Subsidiaries
(“Confidential Information”) are the property of Hillman or such Subsidiary.
Therefore, Executive agrees that he shall not disclose to any person or entity
or use for his own purposes any Confidential Information without the prior
written consent of the Board, unless and to the extent that the Confidential
Information becomes generally known to

8



--------------------------------------------------------------------------------



 



and available for use by the public other than as a result of Executive’s acts
or omissions. Executive shall deliver to the Company at the termination or
expiration of the Employment Period, or at any other time the Company may
request in writing, all memoranda, notes, plans, records, reports, computer
files, disks and tapes, printouts and software and other documents and data (and
copies thereof) embodying or relating to Confidential Information, Third Party
Information (as defined in Section 6(b) below), Work Product (as defined in
Section 6(c) below) or the business of Hillman or any other Subsidiaries which
he may then possess or have under his control.
          (b) Third Party Information. Executive understands that Hillman and
its Subsidiaries and Affiliates will receive from third parties confidential or
proprietary information (“Third Party Information”) subject to a duty on
Hillman’s and its Subsidiaries’ and affiliates’ part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. During the Employment Period and thereafter, and without in any way
limiting the provisions of Section 6(a) above, Executive will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than personnel of Hillman or its Subsidiaries and affiliates who need to know
such information in connection with their work for Hillman or such Subsidiaries
and affiliates) or use, except in connection with his work for Hillman or its
Subsidiaries and affiliates, Third Party Information unless expressly authorized
by a member of the Board in writing.
          (c) Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to Hillman’s or any of its
Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether alone or jointly with others) while employed by the
Company and its Subsidiaries, whether before or after the date of this Agreement
(“Work Product”), belong to the Company or such Subsidiary. Executive shall
promptly disclose such Work Product to the Board and, at the Company’s expense,
perform all actions reasonably requested by the Board (whether during or after
the Employment Period) to establish and confirm such ownership (including,
without limitation, assignments, consents, powers of attorney and other
instruments). Executive acknowledges that all Work Product shall be deemed to
constitute “works made for hire” under the U.S. Copyright Act of 1976, as
amended.
     7. Non-Compete, Non-Solicitation.
          (a) Non-Compete. In further consideration of the compensation to be
paid to Executive hereunder, Executive acknowledges that during the course of
his employment with the Company and its Subsidiaries he has and shall become
familiar with the Company’s trade secrets and with other Confidential
Information and that his services have been and shall continue to be of special,
unique and extraordinary value to the Company and its Subsidiaries. Therefore,
Executive agrees that, during the Employment Period and (i) in the event of
termination of the

9



--------------------------------------------------------------------------------



 



Employment Period by the Company without Cause or resignation by Executive with
Good Reason, one year following the date of such termination of the Employment
Period, or (ii) in the event of termination of the Employment Period by the
Company without Cause or by Executive with Good Reason within 90 days of a
Change of Control which occurs after the third anniversary of the date hereof,
one year following the date of such termination of the Employment Period, or
(iii) in the event of termination of the Employment Period by the Company for
Cause or by Executive without Good Reason, one year following the date of such
termination of the Employment Period, or (iv) upon the expiration on the
Expiration Date of the Employment Period or termination of the Employment Period
due to Disability, one year following the date of such termination of the
Employment Period, Executive shall not, directly or indirectly own any interest
in, manage, control, participate in, consult with, render services for, be
employed in an executive, managerial or administrative capacity by, or in any
manner engage in any business competing with the businesses of the Company or
its Subsidiaries, as such businesses exist or are in the process of being
implemented during the Employment Period or on the date of the termination or
expiration of the Employment Period, within any geographical area in which the
Company or its Subsidiaries engage or plan to engage in such businesses.
Executive acknowledges (i) that the business of the Company and its Subsidiaries
will be conducted throughout the United States, (ii) notwithstanding the state
of incorporation or principal office of the Company or any of its Subsidiaries,
or any of its executives or employees (including the Executive), it is expected
that the Company and its Subsidiaries will have business activities and have
valuable business relationships within its industry throughout the United States
and (iii) as part of his responsibilities, Executive will be traveling
throughout the United States in furtherance of the business and relationships of
the Company and its Subsidiaries. Nothing herein shall prohibit Executive from
being a passive owner of not more than 2% of the outstanding stock of any class
of a corporation which is publicly traded, so long as Executive has no active
participation in the business of such corporation.
          (b) Non-Solicitation. During the Employment Period and for two years
following the date of termination or expiration of the Employment Period,
Executive shall not directly or indirectly through another person or entity
(i) induce or attempt to induce any employee of the Company or any Subsidiary to
leave the employ of the Company or such Subsidiary, or in any way interfere with
the relationship between the Company or any Subsidiary and any employee thereof,
(ii) hire any person who was an employee of the Company or any Subsidiary at any
time during the Employment Period or (iii) induce or attempt to induce any
customer, supplier, licensee, licensor, franchisee or other business relation of
the Company or any Subsidiary to cease doing business (or materially reduce the
amount of business done) with the Company or such Subsidiary, or in any way
interfere with the relationship between any such customer, supplier, licensee or
business relation and the Company or any Subsidiary (including, without
limitation, making any negative or disparaging statements or communications
regarding the Company or its Subsidiaries).
          (c) Scope of Restrictions. If, at the time of enforcement of this
Section 7, a court shall hold that the duration, scope or area restrictions
stated herein are unreasonable under circumstances then existing, the parties
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area

10



--------------------------------------------------------------------------------



 



and that the court shall be allowed to revise the restrictions contained herein
to cover the maximum period, scope and area permitted by law.
          (d) Equitable Relief. In the event of the breach or a threatened
breach by Executive of any of the provisions of this Section 7, the Company
would suffer irreparable harm, and in addition and supplementary to other rights
and remedies existing in its favor, the Company shall be entitled to specific
performance and/or injunctive or other equitable relief from a court of
competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security). In addition, in
the event of a breach or violation by Executive of this Section 7, the time
periods referenced in this Section 7 shall be automatically extended by the
amount of time between the initial occurrence of the breach or violation and
when such breach or violation has been duly cured.
     8. Executive’s Representations. Executive hereby represents and warrants to
the Company that (i) the execution, delivery and performance of this Agreement
by Executive do not and shall not conflict with, breach, violate or cause a
default under any contract, agreement, instrument, order, judgment or decree to
which Executive is a party or by which he is bound, (ii) Executive is not a
party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges that the provisions of Section 7 above
are in consideration of (i) employment (as employee or consultant) with the
Company, (ii) the issuance of certain securities of Hillman under the Executive
Securities Agreement between Executive and Hillman and (iii) additional good and
valuable consideration as set forth in this Agreement. In addition, Executive
agrees and acknowledges that the restrictions contained in Section 7 above are
reasonable, do not preclude him from earning a livelihood, that he has reviewed
his rights and obligations under this Agreement with his legal counsel and that
he fully understands the terms and conditions contained herein. In addition,
Executive agrees and acknowledges that the potential harm to the Company of the
non-enforcement of Section 7 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise. Executive acknowledges that he has
carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by this Agreement, and is in full accord as to
their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company now existing or to be developed in the
future. Executive expressly acknowledges and agrees that each and every
restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.
     9. Survival. Sections 4(b) through 22, inclusive, shall survive and
continue in full force in accordance with their terms notwithstanding the
expiration or termination of the Employment Period.
     10. Notices. Any notice provided for in this Agreement shall be in writing
and shall be either personally delivered, sent by reputable overnight courier
service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
          Notices to Executive:

11



--------------------------------------------------------------------------------



 



Richard P. Hillman
10590 Hamilton Avenue
Cincinnati, OH 45231
Telecopy: (513) 851-5531
          Notices to the Company:
The Hillman Group, Inc.
10590 Hamilton Avenue
Cincinnati, OH 45231
Attn: Chief Executive Officer
and
Code Hennessy & Simmons LLC
10 South Wacker Drive, Suite 3175
Chicago, IL 60606
Telecopy: (312) 876-1840
Attn: Peter M. Gotsch
          With copies, which shall not constitute notice, to:
Kirkland & Ellis LLP
200 East Randolph Drive
Chicago, Illinois 60601
Telecopy: (312) 861-2200
Attn: Stephen L. Ritchie, P.C.
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
     11. Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
     12. Complete Agreement. This Agreement and those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way
(including, without limitation, the Preceding Employment

12



--------------------------------------------------------------------------------



 



Agreement and the Management Term Sheet dated February 14, 2004, which shall be
terminated and of no further force or effect as of the date of the execution and
delivery of this Agreement, but excluding any breaches thereof by either party
prior to the date hereof).
     13. No Strict Construction. The language used in this Agreement shall be
deemed to be the language chosen by the parties hereto to express their mutual
intent, and no rule of strict construction shall be applied against any party.
     14. Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement.
     15. Successors and Assigns. This Agreement is intended to bind and inure to
the benefit of and be enforceable by Executive, the Company and their respective
heirs, successors and assigns, except that Executive may not assign his rights
or delegate his duties or obligations hereunder without the prior written
consent of the Company.
     16. Choice of Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement and the exhibits and
schedules hereto shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice of law or
conflict of law rules or provisions (whether of the State of Delaware or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.
     17. Amendment and Waiver. The provisions of this Agreement may be amended
or waived only with the prior written consent of the Company (as approved by the
Board) and Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement (including, without limitation, the Company’s right to terminate
the Employment Period for Cause) shall affect the validity, binding effect or
enforceability of this Agreement or be deemed to be an implied waiver of any
provision of this Agreement.
     18. Insurance. The Company may, at its discretion, apply for and procure in
its own name and for its own benefit life and/or disability insurance on
Executive in any amount or amounts considered advisable. Executive agrees to
cooperate in any medical or other examination, supply any information and
execute and deliver any applications or other instruments in writing as may be
reasonably necessary to obtain and constitute such insurance. Executive hereby
represents that he has no reason to believe that his life is not insurable at
rates now prevailing for healthy men of his age.
     19. Indemnification and Reimbursement of Payments on Behalf of Executive.
The Company and its Subsidiaries shall be entitled to deduct or withhold from
any amounts owing from the Company or any of its Subsidiaries to Executive any
federal, state, local or foreign withholding taxes, excise tax, or employment
taxes (“Taxes”) imposed with respect to Executive’s compensation or other
payments from the Company or any of its Subsidiaries or Executive’s ownership
interest in the Company (including, without limitation, wages, bonuses,
dividends, the receipt or exercise of equity options and/or the receipt or
vesting of restricted

13



--------------------------------------------------------------------------------



 



equity). In the event the Company or any of its Subsidiaries does not make such
deductions or withholdings, Executive shall indemnify the Company and its
Subsidiaries for any amounts paid with respect to any such Taxes, together with
any interest, penalties and related expenses thereto.
     20. MUTUAL WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION
WITH COMPLEX TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT THEIR
DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO
ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE JUDICIAL SYSTEM AND OF
ARBITRATION, EACH PARTY TO THIS AGREEMENT HEREBY WAIVES ALL RIGHTS TO TRIAL BY
JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE BETWEEN
OR AMONG ANY OF THE PARTIES HERETO, WHETHER ARISING IN CONTRACT, TORT, OR
OTHERWISE, ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY AND/OR THE RELATIONSHIP
ESTABLISHED AMONG THE PARTIES HEREUNDER.
     21. Corporate Opportunity. During the Employment Period, Executive shall
submit to the Board all business, commercial and investment opportunities or
offers presented to Executive or of which Executive becomes aware which relate
to the areas of business engaged in by the Company at any time during the
Employment Period (“Corporate Opportunities”). Unless approved by the Board,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.
     22. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall cooperate with the Company and its Subsidiaries in any internal
investigation, any administrative, regulatory or judicial proceeding or any
dispute with a third party as reasonably requested by the Company (including,
without limitation, Executive being available to the Company upon reasonable
notice for interviews and factual investigations, appearing at the Company’s
request to give testimony without requiring service of a subpoena or other legal
process, volunteering to the Company all pertinent information and turning over
to the Company all relevant documents which are or may come into Executive’s
possession, all at times and on schedules that are reasonably consistent with
Executive’s other permitted activities and commitments). In the event the
Company requires Executive’s cooperation in accordance with this paragraph, the
Company shall reimburse Executive solely for reasonable travel expenses
(including lodging and meals) upon submission of receipts.
     23. Directors’ and Officers’ Liability Insurance. Executive shall be a
beneficiary of any directors’ and officers’ liability insurance policy
maintained by the Company so long as Executive remains an officer or director of
the Company.
*  *  *  *  *

14



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amended and
Restated Employment Agreement as of the date first written above.

              THE HILLMAN GROUP, INC.
 
   
 
  /s/ James P. Waters      
 
  By:   James P. Waters
 
       
 
  Its:   Chief Financial Officer
 
       
 
            /s/ Richard P. Hillman           Richard P. Hillman





--------------------------------------------------------------------------------



 



EXHIBIT A
GENERAL RELEASE
     I, Richard P. Hillman, in consideration of and subject to the performance
by The Hillman Companies, Inc., a Delaware corporation (together with its
subsidiaries, the “Company”), of its obligations under the Amended and Restated
Employment Agreement, dated as of December 21, 2008, (the “Agreement”), do
hereby release and forever discharge as of the date hereof the Company and its
affiliates and all present and former directors, officers, agents,
representatives, employees, successors and assigns of the Company and its
affiliates and the Company’s direct or indirect owners (collectively, the
“Released Parties”) to the extent provided below.

1.   I understand that any payments or benefits paid or granted to me under
Sections 4(d) and 4(e) of the Agreement represent, in part, consideration for
signing this General Release and are not salary, wages or benefits to which I
was already entitled. I understand and agree that I will not receive the
payments and benefits specified in paragraph Sections 4(d) and 4(e) of the
Agreement unless I execute this General Release and do not revoke this General
Release within the time period permitted hereafter or breach this General
Release. I also acknowledge and represent that I have received all payments and
benefits that I am entitled to receive (as of the date hereof) by virtue of any
employment by the Company.   2.   Except as provided in paragraph 4 below and
except for the provisions of my Agreement which expressly survive the
termination of my employment with the Company, I knowingly and voluntarily (for
myself, my heirs, executors, administrators and assigns) release and forever
discharge the Company and the other Released Parties from any and all claims,
suits, controversies, actions, causes of action, cross-claims, counter-claims,
demands, debts, compensatory damages, liquidated damages, punitive or exemplary
damages, other damages, claims for costs and attorneys’ fees, or liabilities of
any nature whatsoever in law and in equity, both past and present (through the
date this General Release becomes effective and enforceable) and whether known
or unknown, suspected, or claimed against the Company or any of the Released
Parties which I, my spouse, or any of my heirs, executors, administrators or
assigns, may have, which arise out of or are connected with my employment with,
or my separation or termination from, the Company (including, but not limited
to, any allegation, claim or violation, arising under: Title VII of the Civil
Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,

 



--------------------------------------------------------------------------------



 



    breach of contract, infliction of emotional distress, defamation; or any
claim for costs, fees, or other expenses, including attorneys’ fees incurred in
these matters) (all of the foregoing collectively referred to herein as the
“Claims”).   3.   I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.   4.   I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release. I acknowledge
and agree that my separation from employment with the Company in compliance with
the terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).   5.   In signing this General Release, I acknowledge
and intend that it shall be effective as a bar to each and every one of the
Claims hereinabove mentioned or implied. I expressly consent that this General
Release shall be given full force and effect according to each and all of its
express terms and provisions, including those relating to unknown and
unsuspected Claims (notwithstanding any state statute that expressly limits the
effectiveness of a general release of unknown, unsuspected and unanticipated
Claims), if any, as well as those relating to any other Claims hereinabove
mentioned or implied. I acknowledge and agree that this waiver is an essential
and material term of this General Release and that without such waiver the
Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.   6.   I agree that neither this General
Release, nor the furnishing of the consideration for this General Release, shall
be deemed or construed at any time to be an admission by the Company, any
Released Party or myself of any improper or unlawful conduct.   7.   I agree
that I will forfeit all amounts payable by the Company pursuant to the Agreement
if I challenge the validity of this General Release. I also agree that if I
violate this General Release by suing the Company or the other Released Parties,
I will pay all costs and expenses of defending against the suit incurred by the
Released Parties, including reasonable attorneys’ fees, and return all payments
received by me pursuant to the Agreement.   8.   I agree that this General
Release is confidential and agree not to disclose any information regarding the
terms of this General Release, except to my immediate family and any tax, legal
or other counsel I have consulted regarding the meaning or effect hereof or as
required by law, and I will instruct each of the foregoing not to disclose the
same to anyone. Notwithstanding anything herein to the contrary, each of the
parties (and each affiliate and person acting on behalf of any such party) agree
that each party (and each

A-2



--------------------------------------------------------------------------------



 



    employee, representative, and other agent of such party) may disclose to any
and all persons, without limitation of any kind, the tax treatment and tax
structure of this transaction contemplated in the Agreement and all materials of
any kind (including opinions or other tax analyses) that are provided to such
party or such person relating to such tax treatment and tax structure, except to
the extent necessary to comply with any applicable federal or state securities
laws. This authorization is not intended to permit disclosure of any other
information including (without limitation) (i) any portion of any materials to
the extent not related to the tax treatment or tax structure of this
transaction, (ii) the identities of participants or potential participants in
the Agreement, (iii) any financial information (except to the extent such
information is related to the tax treatment or tax structure of this
transaction), or (iv) any other term or detail not relevant to the tax treatment
or the tax structure of this transaction.   9.   Any non-disclosure provision in
this General Release does not prohibit or restrict me (or my attorney) from
responding to any inquiry about this General Release or its underlying facts and
circumstances by the Securities and Exchange Commission (SEC), the National
Association of Securities Dealers, Inc. (NASD), any other self-regulatory
organization or governmental entity.   10.   I agree to reasonably cooperate
with the Company in any internal investigation, any administrative, regulatory,
or judicial proceeding or any dispute with a third party. I understand and agree
that my cooperation may include, but not be limited to, making myself available
to the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
(including lodging and meals), upon my submission of receipts.   11.   I agree
not to disparage the Company, its past and present investors, officers,
directors or employees or its affiliates and to keep all confidential and
proprietary information about the past or present business affairs of the
Company and its affiliates confidential unless a prior written release from the
Company is obtained. I further agree that as of the date hereof, I have returned
to the Company any and all property, tangible or intangible, relating to its
business, which I possessed or had control over at any time (including, but not
limited to, company-provided credit cards, building or office access cards,
keys, computer equipment, manuals, files, documents, records, software, customer
data base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.

A-3



--------------------------------------------------------------------------------



 



12.   Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.   13.   Whenever possible, each provision
of this General Release shall be interpreted in, such manner as to be effective
and valid under applicable law, but if any provision of this General Release is
held to be invalid, illegal or unenforceable in any respect under any applicable
law or rule in any jurisdiction, such invalidity, illegality or unenforceability
shall not affect any other provision or any other jurisdiction, but this General
Release shall be reformed, construed and enforced in such jurisdiction as if
such invalid, illegal or unenforceable provision had never been contained
herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:

(a)   I HAVE READ IT CAREFULLY;   (b)   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;   (c)   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;   (d)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;   (e)   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON
                                                             ,
                     TO CONSIDER IT AND THE CHANGES MADE SINCE THE
                                                             ,
                     VERSION OF THIS RELEASE ARE NOT MATERIAL AND WILL NOT
RESTART THE REQUIRED 21-DAY PERIOD;   (f)   THE CHANGES TO THE AGREEMENT SINCE
                                                             ,
                     EITHER ARE NOT MATERIAL OR WERE MADE AT MY REQUEST.   (g)  
I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;   (h)   I HAVE SIGNED THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE
ME WITH RESPECT TO IT; AND

A-4



--------------------------------------------------------------------------------



 



(i)   I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED,
WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN
AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

             
DATE:
   December 21, 2008   /s/ Richard P. Hillman    
 
 
 
 
 
Richard P. Hillman    

A-5